Title: To Thomas Jefferson from John Hemings, 18 September 1825
From: Hemings, John
To: Jefferson, Thomas

Poplar Forest
September 18th 25dear Sir your Letter dated augut 17th Came to me september 7th your Last on the 16th sep I am very sory that it was not in my Powear to writ to you sooner the cause of that was for the want of stuff to Carry on my work we had 1 Load august 27th and no moure until yesterday the 17th the first Load he brought 55 peis of the gutters staff. yesterday he brought the hole of the inch Planks and the 11 peis for the gutters those 55 ar don radey for puting up the 11 is to do yet he was sum days between the arrivoul of the Larst tin and my working on the house in that time 5 frame the plats of the walls the hole of them on rootin the walls has to be stript nakid since the Puting the Plats to fathar I hav bin in the woods and fit as meny shingls as i thinke wold be wanting to recovering it agine for we find a grat many rootin besides what we shul Lost in taking up we hav takin off 1 third of the top the was a litel sound plank amung it and that we used for the top of the house in the plase of sheting which was about 300 feet I may say we war thrown back 10 days 5 windors out of hang the weaghts all falling doown had them to rehang 2 Doors to chang and hang on the contrary sids 1 of the folding doors that had bin cut both crosst the midel rals to put on to pipe the Panels in sir the is not one inch of plank to do any thing tordes the teraas floor mr Eppes says that it will have to stand until sumother time Just with the shingls thers no Plank of yours at mr martins mill I am told that you had a good deel of oak plank thar and Poplar to wich I give the bill by your odders for the Parlour cornice this fall four years septrately from the old stock I hope by the nax to be able to Let you no when I shul finech and when to send for me Dere Sir I hope you well I am Your sirvantJhon Hemmings